Citation Nr: 0738794	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  99-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a right knee disorder, chondromalacia patella, 
manifested as instability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision in June 1998 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
chondromalacia patella of the right knee and assigned an 
initial zero percent disability.  While the appeal was 
pending, the RO in an August 2001 rating decision, granted a 
10 percent rating for chondromalacia patella manifested as 
instability and a separate 10 percent rating for degenerative 
joint disease of the knee with limitation of flexion, both 
dating back to original entitlement.  

In March 2002, the Board remanded the claims for the RO to 
schedule the veteran for a hearing at the RO before a 
Veterans Law Judge (Travel Board hearing).  The veteran and 
his wife testified at a Travel Board hearing held at the RO 
in June 2002 before a Veterans Law Judge who no longer works 
at the Board.   

In August 2002, the Board undertook additional development on 
the issues on appeal, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2003)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV) 
invalidated the Board's development authority under 38 C.F.R. 
§ 19.9.  In May 2003, in accordance with the holding in DAV, 
these issues on appeal were again remanded to the RO for 
additional development, and other issues also on appeal were 
either granted by the Board in May 2003, or granted in full 
by the RO in a November 2004 rating decision and no longer 
are in appellate status.  

Thereafter, the RO in an April 2006 rating decision granted a 
30 percent rating for the chondromalacia patella of the right 
knee, manifested as instability dating back to original 
entitlement.  The separate rating for degenerative joint 
disease has continued to be rated as 10 percent disabling.  

This matter was remanded again in February 2007 to provide 
the veteran an opportunity to testify at a Travel Board 
hearing before a current Veterans Law Judge.  He failed to 
appear at a hearing scheduled for April 2007 and this matter 
was returned to the Board for further consideration.  

In May 2007, the Board remanded this matter for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As noted above the veteran failed to appear at a Travel Board 
hearing that was scheduled for April 12, 2007.  Notice of 
this hearing was sent to him on March 9, 2007.  The Board 
proceeded to remand this matter for additional evidence in a 
decision dated May 29, 2007.  

A few days after this remand was issued, the veteran 
submitted a letter on May 31, 2007 which requested that he be 
rescheduled for another hearing before a Veterans Law Judge, 
and indicated that a videoconference hearing would be okay.  
In this letter he explained that he was unable to attend the 
April 2007 Travel Board hearing as he was out of the country 
on business during the time of the hearing and did not 
receive notification of this hearing until he had returned.  
He attached a copy of his Invitational Travel Orders showing 
that he was away on travel outside the country from March 1, 
2007 through May 15, 2007.  He indicated in his letter that 
he did not return from the country until May 17, 2007.  The 
attached travel orders reflect that he was already out of the 
country when the RO sent notice of the Travel Board hearing, 
and did not return until after the hearing had been 
scheduled.  In light of these facts, the Board finds he 
should be afforded the opportunity to attend a 
videoconference hearing.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a videoconference hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



